DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 10 requires the same light source recited in claim 1 as being part of the first circuit, to emit light that indicates a location of the wireless transmitter (which is part of the second circuit, as claimed in claim 9). However, this light source also indicates the location of a further electronic element in the first circuit (see claim 1). There is no support in the disclosure, as originally filed, for the same light source indication the location of two different electronic elements, in two circuits electrically isolated from each other (see claim 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-9 and 14-22 is/are rejected under 35 U.S.C. 103 as unpatentable over Pischel (WO2018/032026A1) in view of Rumigny (FR2937932A1). 
Pischel reads on the claims as follows (refer to Figs. 5-8; limitations not disclosed by Pischel are crossed out, below):
Claim 1. A method of producing a functional leather component, comprising: 
providing a leather sheet (2), 
applying a flexible electronic circuit (3) to an A-surface of the leather sheet including by printing a conductive ink directly on the A-surface of the leather sheet (see para. [0109] and [0119]), and 
1 to the A-surface of the leather sheet over the circuit, wherein the pigmented coating comprises pigment (“pigments” in para. [0067] dispersed in a cured polymer film (see “acrylates” and “polyurethane” in para. [0067])
wherein the circuit includes conductive traces (“conductor tracks” in para. [0109], [0110], [0121]) and electronic elements (5); 
wherein the electronic elements include a light source (“LED” in para. [0087]) that emits light when supplied with electrical power; and 
wherein the light source is configured to emit light 
Claim 4.  The method according to claim 1, wherein: 
the pigmented coating is arranged over the light source (see para. [0087]), 
the pigmented coating inhibits or prevents the light source from being visible through the pigmented coating (see “the LED … elements then shine outwards … through the layers of the leather finishing 6” and “overlying layers of the leather finishing 6 can … be transparent or translucent in sections” in para. [0087), implying only the portions where the LED is located are transparent), and 
light emitted by the light source is visible through the pigmented coating.  
Claim 5.  The method according to claim 4, wherein the light source comprises a micro light emitting diode (i.e. LED).  
Claim 6.  The method according to claim 4, wherein the light source is arranged in such a way, or configured to emit light in such a way that light emitted by the light source provides visual 
Claim 7.  The method according to claim 1, further comprising applying an acrylic urethane anti-soiling component over the A-surface of the leather sheet, wherein the anti-soiling component is included a) as part of the pigmented coating, or b) as a top coat over the pigmented coating.  See “acrylates” and polyurethane” in para. [0067].
Claim 8.  The method according to claim 6, wherein: the circuit is a first circuit, and the method further comprises applying a second flexible electronic circuit2 to the A-surface of the leather sheet, the pigmented coating is arranged over the second circuit; the pigmented coating inhibits or prevents the second circuit from being visible through the pigmented coating, and the second circuit is electrically isolated from the first circuit.  
Claim 9.  The method according to claim 8, wherein: the second circuit includes a wireless transmitter (see para. [0101]); and the wireless transmitter is configured to generate an oscillating electromagnetic field when an associated portable electronic device is within a predetermined distance from the wireless transmitter.  
Claim 14.  The method according to claim 1, further comprising fixing the leather sheet over a surface of a vehicle component (“steering wheel(s)” in para. [0140] and [0142]) and electrically connecting the circuit to a power source of a vehicle (see para. [0142; it is deemed readily apparent that a temperature/humidity sensor disposed within the steering wheel must be connected to a power source of the vehicle).  
Claim 15.  The method according to claim 14, wherein the leather sheet is conformed to contours of the vehicle component.  See the various vehicle components listed in para. [0140] 
Claim 16.  The method according to claim 1, wherein a pigment loading in the pigmented coating is sufficient to inhibit or prevent the circuit from being visible through the pigmented coating.  See para. [0053].
Claim 17.  The method according claim 14, wherein the circuit and the pigmented coating are applied to the leather sheet before the leather sheet is fixed over the surface of the vehicle component.  See para. [0140].
Claim 18.  The method according to claim 17, wherein during fixing, the circuit is conformed to contours of the surface of the vehicle component.  This is deemed inherent.
Claim 19. A method of producing a vehicle system, comprising: 
applying a flexible electronic circuit (3) directly3 to an A-surface of a leather sheet (2 with 7 and 8), the circuit including conductive traces (“conductor tracks” in para. [0109], [0110], [0121]),
electrically connecting a light source (LED; see para. [0087] and [0092]) as one of a plurality of electronic elements (5; see para. [0032], [0087] and [0092]) to the conductive traces, the light source configured to emit light when supplied with electrical power, 
applying a pigmented coating (9, Fig. 5) to the A-surface of the leather sheet over the circuit and over the light source, 
wherein the pigmented coating comprises pigment dispersed in a cured polymer film (see para. [0067]), 

connecting the circuit to a vehicle electronic control unit and a vehicle power source (clearly, temperature/humidity sensors within the steering wheel must be connected to the vehicle power), 
wherein the pigmented coating inhibits or prevents the circuit and the light source from being visible through the pigmented coating (see Footnote 1 and rejection of claim 4), 
wherein light emitted by the light source is visible through the pigmented coating,
wherein the light source is configured to emit light 
Claim 20.  The method according to claim 19, wherein the vehicle component comprises a steering wheel (see para. [0140]).  
Claim 21.  The method according to claim 1, wherein the pigmented coating inhibits or prevents the circuit from being visible through the pigmented coating.  See para. [0053].
Claim 22. The method according to claim 1, wherein the applying the pigmented coating over the circuit includes: forming a mixture of an uncured polymer and the pigment; applying the mixture to the A-surface of the leather sheet over the circuit; and curing the polymer such that the pigment is dispersed in a film of the cured polymer. See para. [0067] and [0053]. It is deemed readily apparent that since the primer layer is opaque, it includes pigment and an uncured polymer such as the acrylates or polyurethane mentioned in para. [0067]. As shown in Fig. 7, nozzles 15 can be used to apply layers 8, 9, 10, and heaters 16 can be used to dry (i.e. cure) the layers more quickly. See para. [0114]-[0116].

Pischel teaches the concept of applying one or more electronics layers 3 to the surface of a leather sheet, the electronics layer comprising functional elements 5, each of which can have a different function, such as: current-conducting connection within the electronics layer, current-conducting cross-connection between at least two electronic layers, light guide, LED element, heating wire, heating layer, element for heat and / or cold conduction, piezoelectric and / or pyroelectric element, pressure sensor, tension sensor, bending sensor, light sensor, air humidity sensor, temperature sensor, acceleration sensor, position sensor, data transmission element, element for wireless data transmission, element for transmitting infrared radiation, element for transmitting data in the Bluetooth standard, RFID element, NFC Element, element for energy storage or for energy output, switch element or input element (see para. [0032]). Pischel makes it clear “all of the configurations described can be combined with one another if technically feasible, or all elements of the different configurations can be combined with each element of a configuration” (para. 0046]). In paragraph [0092], Pischel mentions an example in which an LED is used to provide feedback when a mechanically-deformation-sensitive input element (i.e. switch) is actuated. However, it is not clear whether the LED is next to the switch. Therefore, no specific examples are given of a light source indicating the location of a further electronic element. The leather including one or more electronics layers can be used in vehicles, for example in steering wheels, leather-covered doors, armrests, cockpit parts and airbag flaps for example (para. [0140], [0141]). 
Rumigny discloses an interior trim for a motor vehicle, in which a switch 3 arranged on a panel 2 is provided below the skin 6 and flexible lining 5. The switch 3 comprises a push button 10 and an LED 18 mounted on a printed circuit 14. The skin and lining are at least partially translucent or transparent to the light from the LED. See translation page 3, lns. 93-95. The LED can be used to create a pictogram above the switch, when the LED is on (translation page 3, lns. 100-111), allowing locating the switch in the dark (page 4, lns. 129 and 130).
Rumigny disposes the LED 18 next to the push button 10 so as to allow locating the button in the dark. Pischel shows that it is known to dispose circuitry, including a switch and an LED providing feedback when the switch is pressed, on the surface of a leather sheet for a vehicle interior part, followed by covering the circuitry with a pigmented layer which can be translucent in a region of the LED. Taking into consideration the teachings of Rumigny, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to dispose the LED of Pischel next to the switch, so that in addition to its feedback function, the LED can also serve to indicate the location of the switch, in a vehicle interior.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pischel in view of Rumigny, further in view of Leather International (“High-performance acrylic polymer technology”).
Pischel discloses acrylics and polyurethanes, with respect to the finishing layer 6 sub-layers. To the extent Applicant disagrees Pischel does not disclose the limitations of claim 7, it is known in the art to protect leather with an anti-soiling layer as claimed. See the Leather International reference discussing topcoats including polyurethane and acrylic.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an acrylic urethane topcoat, as claimed, as layer 10 for example, to serve as an anti-soiling protective layer.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pischel in view of Rumigny, further in view of Salter (US2014/0203770A1).
Pischel in view of Rumigny renders obvious the claimed invention, including the limitations of claims 8 and 9, as discussed above. However, as an alternative rejection of claims 8 and 9, and also applicable against claim 10, please consider the Salter reference. 
Salter discloses a wireless charging system 30 in a vehicle, the charging system having a charging region 24 illuminated by LEDs (see Fig. 2, para. [0017] and [0024]). The wireless charging system includes 
In view of the teachings of Salter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement, in a vehicle having a first circuit as discussed above with respect to Pischel and Rumigny, a second circuit including a wireless charger as disclosed by Salter, in order to provide wireless charging functionality to the vehicle. Further, it would have been obvious to one or ordinary skill in the art to cover the charging region 24 with leather instead of a man-made materials, for example in high price point motor vehicle, as a choice among conventional vehicle interior materials. In covering the charging region with leather, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to use the technique of Pischel, since it is deemed obvious to use the same technique for multiple/all leather-covered vehicle interior elements having electronics meant for input from or output to a user (i.e. switches, sensors, lights, heaters, speakers etc.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pischel in view of Rumigny, further in view of Oeuvrard (US2014/0054919A1).
Pischel discloses in para. [0092] an element 5 which responds to changes in capacitance. However, Pischel does not explicitly mention this is a switch.  As modified in view of Rumigny, Pischel renders obvious the concept of a switch with an LED indicating its location. Oeuvrard further discloses a switch in a motor vehicle panel, wherein the switch can be electromechanical (see Fig. 1), or it could be a capacitive switch (see para. [0026]).
In view of the combined teachings of Rumigny and Oeuvrard, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the newly-cited references are applicable to the claims as amended. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See para. [0053]. Applying primer 9 over the electronic layer 3 with functional elements 5 makes the elements 5 no longer visible.
        2 See para. [0087]-[0102], describing various possible functions of elements 5. Para. [0087] for example mentions LEDs as indicators of the function of further functional elements 5. 
        3 Electronics layer(s) is/are disposed on the leather layer 2 having layers 7 and 8 thereon, this is consistent with the claimed invention. There is no indication in the application as originally filed that the leather sheet 10 is bare leather. It is conventional in the art to apply various layers to a base leather layer, to affect color and texture for example, and the intermediate or finished product is still called “leather”. Pischel for example mentions leather layer 2, as part of “leather 1”. It is therefore deemed